IN THE SUPREME COURT OF TENNESSEE
                                AT KNOXVILLE
                                                                   FILED
JAMES DAVID CARTER,                              )
                                                                   December 15, 1997
                                                 )
       Appellant,                                )   Greene County
                                                 )              Cecil Crowson, Jr.
                                                                   Appellate C ourt Clerk
Vs.                                              )
                                                 )
STATE OF TENNESSEE,                              )
                                                 )
       Appellee.                                 )
                                                 )   Appeal No.
                                                 )   03-S01-9612-CR-00119
                                                 )


                          ORDER ON PETITION TO REHEAR



       Upon consideration of the petition to rehear filed by the appellee, James David

Carter, and the State’s response thereto, this Court is of the opinion that the petition

should be and the same is hereby denied.




                                                 PER CURIAM